In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Lonschein, J.), dated January 17,1995, which, upon a jury verdict in favor of the defendants, dismissed the complaint.
Ordered that the judgment is reversed, on the law, with costs, and the complaint is reinstated.
When charging a jury, " '[t]o say to a minority that they should re-examine their views in the light of the opinion held by the majority, without putting a like duty on the majority respecting the opinion of the minority, is wrong. The minority may be right and the majority wrong’ ” (Field v Field, 283 App Div 372, 374, quoting Acunto v Equitable Life Assur. Socy., 270 App Div 386, 388; see also, People v Henry, 56 AD2d 610). In this case, the Supreme Court improperly directed the jurors in the minority "to think a little bit to see why you’re in the minority when other jurors who are equally intelligent as you *582have a different view. Maybe if you take that tact [sic] * * * you might be in a position possibly to change your mind about the verdict.” This attempt to coerce the jurors should have been avoided (see, People v Sheldon, 156 NY 268, 282) and requires reversal (see, People v Tempera, 94 AD2d 748; People v Robinson, 84 AD2d 732; Field v Field, supra).
The parties’ remaining contentions are academic in light of our determination. Sullivan, J. P., Pizzuto, Joy and Krausman, JJ., concur.